DETAILED ACTION

Election/Restrictions

Claims 1-4 and 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/05/22.
The traversal is on the ground(s) that 1) the inventions are neither independent or distinct and 2) there is no search burden.  This is not found persuasive because the inventions are independent and distinct, which has been clearly articulated in the restriction (02/11/22), namely that the product as claimed can be used in a materially different process of using that product, including using the device to decode indicia without the storage in a blockchain.  
In respect to alleged lack of a search burden, the Examiner disagrees.  Storage in an encrypted offline storage medium, including storage in a blockchain, absolutely requires a separate search from the device itself.  The device itself is broader and may be used in several different methods, and thus, its search is beyond use exclusive to a blockchain.  Thus, the search fields are significantly different.  The argument that the “Examiner in this case is a senior examiner and is well skilled in examining offline storage of an encrypted cryptographic parameter” is simply not true.  While, the Examiner is a primary “senior” examiner he has never once examined a case with offline storage of an encrypted cryptographic parameter, and use of blockchain.  Indeed, if the method claims were elected, the case would be promptly transferred.  
The applicant is not correct in alleging “[t]he particular groups selected by the Examiner may be inappropriate.  The groups of G06Q may be more accurate.  It appears that the claims may be examined without unreasonable double search”.  If the method steps are more appropriate for G06Q over H04L2209/38, it is moot, as the as the elected apparatus is absolutely drawn to G09C.  This class involves physical devices for encryption and not computation-based computer methods and thus is separate search from either G06Q or H04FL.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 5 has been amended to recite the previously rejected subject matter of claim 11 which is drawn to an apparatus with the intend use of “interception-proof transmission of at least one cryptographic parameter from a user to an encrypted offline storage medium”, wherein the claims the claims define the “number of encryption units is at least equal to a character length of the at least one cryptographic parameter”, which is indefinite.  The scope of the claim is limited to an apparatus usable in the intended use, but does not include cryptographic parameters used with the invention (as opposed, for example, to a system including these cryptographic parameters).  Thus, the number and layout of the multitude of indicia is indefinite, as the cryptographic parameters are not clear.  
The Specification indicates that 64 hexadecimal values are required for a “cryptographic key pair”, thus simply indicating that there are 16 hexadecimal values in each column, and a total of 64 columns, would clearly delineate the plurality of indicia of the invention. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5 and 10-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackie et al. (GF 1,459,442).
In respect to claim 5, Mackie et al. disclose an apparatus comprising: a manipulation apparatus, member 13 with pin 13a (Fig. 1); a substrate P (Fig. 4); and an upper plate 10 characterized in that the upper plate comprises a multitude of indicia A-Z and 0-9 with a corresponding “manipulation indicator”, coded patterns (Fig. 1).  The device is “configured to” be used in the manners claimed.
In respect to the amended subject matter, the claims are impossible to ascertain for the reasons stated in the 35 USC 112(b) rejection above.  A “cryptographic parameter” and “writing system” are arbitrary and can contain any combination of desired characters.  However, Mackie et al. disclose “encryption units” which may be arbitrarily defined as columns e.g. A, K, U, 1; B, L, V, 2; C, M, W, 3; and D, N, X, 4.  Which is 4 columns which a corresponding number of rows (also 4).  An undefined “writing system” can comprise these 16 characters alone.  And the character length of the “encryption parameter” may also be 4.  The characterization of the indicia may be random and user-defined (Fig. 2).
In respect to claim 10, Mackie et al. disclose the upper plate having a position aperture 16 and the substrate comprises a corresponding positioning indicator 14a, which acts as a guide (which infers a “hump”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mackie et al. (GF 1,459,442).
In respect to claims 6 and 8, Mackie do not disclose particular thicknesses of the substrate (greater than 1mm) or the upper plate (at most 1.5mm), however, they do disclose that the apparatus is thin (Fig. 3) and conveniently fit within a pocket of garment (Pg. 1, 46-47).  Although the particular dimensions are not disclosed, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In respect to claims 7 and 9, Mackie et. al. disclose that the substrate is a “paper or like sheet” (Pg. 1, 9-12) and that the upper plate is made of a “synthetic plastics material” (Pg. 2, 2), and thus do not disclose metal (e.g. stainless steel), however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select stainless steel as a suitable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Stainless steel is a very well-known material and its suitability, e.g. durability, water-resistance, etc. would be readily gleaned by one of ordinary skill in the art.

Response to Arguments

Applicant's arguments filed 07/25/22 have been fully considered but they are not persuasive.
The rejection of previous claim 11 under 35 USC 112(b) has not been addressed.  Rather, the rejected limitation has been added to the independent claim.  As such all claims are now rejected under 35 USC 112(b).  
Arguments drawn to the structure not disclosed by Mackie are not persuasive.  A “interception-proof transmission” is an intended use and not drawn to any structure.   The manipulation apparatus and corresponding manipulation indicators are clearly indicated and repeated in this Office Action.  The applicant has not explained or argued why Mackie is deficient structurally, but has only made summary arguments.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637